Citation Nr: 0640040	
Decision Date: 12/28/06    Archive Date: 01/05/07	

DOCKET NO.  03-25 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an evaluation in excess of a combined 
30 percent evaluation for the veteran's postoperative left 
knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from April 1983 to 
April 1986.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied an 
evaluation in excess of 20 percent for the veteran's 
postoperative left knee, but which also granted an additional 
10 percent evaluation for left knee arthritis, which was made 
effective to the date of the veteran's claim for increase of 
February 2002.  The 20 percent evaluation relied upon 
Diagnostic Code 5257 for instability, and when combined with 
an additional evaluation for arthritis with chronic pain, the 
combined evaluation for the veteran's postoperative left knee 
has, at all times during the pendency of the appeal been 
30 percent (except for a temporary total convalescent rating 
provided following surgery).  In April 2005, the Board 
remanded the appeal for a VA examination of the veteran's 
knee with review of the claims folder and this was 
accomplished, and the case is now ready for appellate review.  
The Board notes that the veteran had initially requested a 
video conference hearing before a member of the Board, but he 
withdrew that request in writing in January 2004.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  At all times during the pendency of the appeal, the 
veteran's postoperative left knee has exhibited intermediate 
degrees of residual weakness, pain and/or limitation of 
motion, but there is not sufficient limitation of motion, 
nonunion or malunion of the tibia and fibula, ankylosis, or 
severe instability to warrant a higher evaluation.   




CONCLUSION OF LAW

The criteria for an evaluation in excess of a combined 
evaluation of 30 percent for the veteran's postoperative left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, Diagnostic Codes 5055, 5256, 
5257, 5260, 5261, 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in February 2002, 
prior to the issuance of the subsequent rating decision now 
on appeal from December 2002.  That notice informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  During the pendency of this 
appeal, the veteran has been provided the regulations 
implementing VCAA and those governing compensable evaluations 
for his postoperative knee in multiple statements of the 
case.  All known available records of the veteran's 
outpatient treatment with VA have been collected for review, 
and the veteran has been provided multiple VA examinations 
which are adequate for rating purposes.  The veteran does not 
contend nor does the evidence on file suggest that there 
remains any outstanding relevant evidence which has not been 
collected for review.  The Board finds that VCAA is satisfied 
in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent that the veteran has not been provided notice 
with respect to downstream issues in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board would point out that the currently assigned 30 percent 
combined evaluation for the veteran's postoperative left knee 
disability is the maximum schedular evaluation authorized and 
warranted at all times during the pendency of the appeal 
(with the exception of the veteran's temporary total rating 
for convalescence following additional left knee 
reconstructive surgery from November 2003 to February 2004).

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which evaluation shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to consideration 
of the less or more movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight bearing.  38 C.F.R. § 4.45.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology, or may be due to pain supported by 
adequate pathology.  38 C.F.R. § 4.40.

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Total prosthetic knee replacement warrants a 100 percent 
evaluation for 1 year following implantation of the 
prosthesis.  Thereafter, with chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent evaluation for each prosthetic knee replacement 
is warranted.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the knees should be 
rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
The minimum rating for an individual prosthetic knee 
replacement is 30 percent.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5055.

Ankylosis (complete bony fixation) of the knee in an 
extremely unfavorable position with flexion at an angle of 
45 degrees or more warrants a 60 percent evaluation.  
Ankylosis with flexion between 20 and 45 degrees warrants a 
50 percent evaluation, and with flexion between 10 degrees 
and 20 degrees, a 40 percent evaluation is warranted.  
38 C.F.R. § 4.71(a), Diagnostic Code 5256.

Recurrent subluxation or lateral instability of the knee 
which is severe warrants a 30 percent evaluation, which is 
moderate warrants a 20 percent evaluation, and which is 
slight warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.

Limitation of flexion of the leg to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5260.  Limitation of extension of the knee to 45 degrees 
warrants a 50 percent evaluation, to 60 degrees warrants a 
40 percent, and to 30 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71(a), Diagnostic Code 5261.

Nonunion of the tibia and fibula with loose motion requiring 
a brace warrants a 40 percent evaluation.  Malunion of the 
tibia and fibula with marked knee disability warrants a 
30 percent evaluation.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5262.

Full range of motion for the knee is from 0 degrees full 
extension, to 140 degrees full flexion.  38 C.F.R. § 4.71(a), 
Plate II.

Facts:  The veteran filed his claim for an increased 
evaluation, giving rise to this appeal, in February 2002.  He 
had previously been granted service connection for the 
residuals of a left knee injury during service which was 
noncompensable from May 1987, until April 1989 when he was 
provided surgery for an anterior cruciate ligament (ACL) 
reconstruction.  He was provided a 100 percent temporary 
total rating for convalescence from April 1989 through 
January 1990, after which he was returned to a postoperative 
stabilized evaluation of 20 percent and he appealed.  In 
April 1998, the Board upheld the postoperative 20 percent 
evaluation.

Following the veteran's February 2002 claim for increase, he 
was provided X-ray studies which indicated a loosening of a 
screw in the tibia from prior surgery.  He was seen in 
October 2002 for a consultation and it was noted that there 
was also evidence of loosening around the screw and follow-on 
surgery was recommended.  Examination at that time revealed 
no swelling, fluid or warmth.  There was tenderness of the 
left knee near the medial collateral ligament and the medial 
malleolus.

The veteran was seen on a fee basis at the Ohio State 
University Medical Center in September 2002.  The claims 
folder was reviewed.  His medical history was reviewed, and 
it was reported that the veteran was taking daily pain 
medication.  He denied any frank flare-up of joint disease, 
but did report that knee symptoms were precipitated by any 
type of activity.  He did use a left knee brace, but did not 
use crutches, cane or corrective shoes.  He denied episodes 
of dislocation or subluxation.  Upon examination there was 
swelling of the left knee, but no evidence of instability of 
the medial or lateral collateral ligaments.  There was no 
evidence of instability of the interior and posterior 
cruciate ligaments.  There was, however, pain with 
examination of all ligaments, but there was no pain with 
flexion to 150 degrees and extension to 0 degrees.  
McMurray's test was negative.  It was noted that previous 
scars from surgery were well healed and asymptomatic.  It was 
noted that X-rays revealed mild degenerative arthritis.

Based upon the evidence on file and recent examination, the 
RO issued a rating decision in December 2002 which confirmed 
and continued the veteran's existing 20 percent evaluation 
under Diagnostic Code 5257, reflective of moderate 
subluxation or lateral instability, but also granted a 
separate 10 percent evaluation for arthritis on the basis 
that there was documented X-ray evidence of arthritis of a 
major joint (the knee) with pain on motion.  The veteran 
disagreed with the combined 30 percent evaluation for his 
left knee and this appeal was initiated.

In February 2003, an outpatient treatment record included a 
notation that the knee was stable with no effusion, but that 
the veteran could not completely extend the knee.  In March 
2003, a VA orthopedic consultation noted mild swelling of the 
left knee and that the veteran lacked 20 degrees of full 
extension, and flexed the left knee to only 90 degrees.  
There was pain on range of motion, 1-2+ medial laxity and 
that both McMurray's and Lachman's tests were positive.

Less than 30 days later, however, the veteran was provided 
another VA fee-basis examination at the Ohio State University 
Medical Center which again included a review of the claims 
folder.  Examination revealed no evidence of edema after 
removal of a knee brace, and there was flexion to 120 degrees 
and extension to 5 degrees.  There was some ligamentous 
laxity but negative Lachman's and McMurray's testing.  Range 
of motion maneuvers were noted to not elicit pain.  
The assessment was a status-post left knee and cruciate 
ligament tear, migration of the left femoral screw per X-ray, 
and left knee instability.  This physician noted, however, 
that physical examination failed to reveal significant knee 
disability, and X-rays failed to reveal significant 
pathology, and that the patient's subjective complaints 
appeared to be disproportionate to the objective findings.

VA outpatient orthopedic consultation in May 2003 noted that 
the veteran had "full range of motion."  Review of X-rays 
revealed prior ACL reconstruction which had now failed.  The 
knee continued to be unstable and symptomatic.  Additional 
ACL reconstruction and possible repair of meniscus was 
recommended.

VA outpatient orthopedic consultation in July 2003 noted that 
range of motion was full from 0 to 160 degrees with pain only 
on extremes of flexion.  There was a positive McMurray test 
in the medial compartment, and there was instability on 
Lachman examination.  There was 2+ to 3 anterior instability.  
There was not posterior instability.  X-rays again noted 2 
interference screws in place, one in the tibia and one in the 
femur and otherwise only minimal degenerative changes.

An MRI of the knee in August 2003 noted that the medial and 
lateral collateral ligaments were intact.  There were small 
hypertrophic spurs within all three compartments, with a 
slight increase in the amount of joint fluid.  The medial 
meniscus was markedly diminutive in size which was considered 
either related to tear or previous partial meniscectomy.  
There was moderate chondromalacia and osteoarthritis.

In October 2003, the veteran was provided another VA 
orthopedic consultation.  Range of motion was full from 0 to 
160 degrees, with pain only on extremes of flexion.  There 
was positive anterior instability but no posterior 
instability.  

In November 2003, the veteran was provided surgery by VA for 
a revision left knee ACL reconstruction, with hamstring 
autograft.  A partial medial meniscectomy was also performed.  
The operative report noted findings during surgery of a large 
bucket handle chronic tear with degeneration of the intact 
portion of the medial meniscus, which was debrided.  There 
was also a significant amount of scar tissue which was also 
debrided.  The operative report indicates that the remedial 
surgery was successfully completed.  Lachman maneuver testing 
at the end of surgery was negative, and the hamstring 
autograft appeared in excellent condition.  The veteran was 
provided physical therapy following this surgery and reports 
following the operation do not indicate any adverse results 
from the surgery.

The veteran was provided his first fee-basis orthopedic 
examination after surgery by the Ohio State University 
Medical Center in September 2004.  He continued to report 
instability, swelling and pain.  He continued to use a knee 
brace, but did not use a walker, cane or crutches.  
Examination of the knee revealed some tenderness to palpation 
of the patella, and there was some decreased range of motion 
with flexion to 120 degrees, although extension was full to 
0 degrees.  However, there was no ligamentous laxity, and 
negative Lachman's and McMurray's.

The veteran was provided a VA examination at the Huntington 
VA Medical Center in June 2005.  His claims folder was 
available and reviewed.  His history and past surgery was 
discussed, and it was noted during the most recent surgery, 
"the femoral tunnel and tibial tunnel screws were not seen to 
be projecting into the joint."  There was a chronic bucket 
handle tear of the medial meniscus that was debrided.  It was 
noted that the veteran was provided four to six weeks of 
physical therapy following reconstruction and apparently the 
physical therapist wanted the veteran to continue, but 
further physical therapy was not obtained.  The veteran 
currently wore an "unloader brace."  He reported having 
intermittent sensation of the knee, which felt unstable to 
him, and he reported an occasional catch, sometimes 
accompanied by an audible pop and pain.  He could not relate 
any specific activities, and could not reproduce the catching 
or popping on examination.  There was no swelling associated 
with the pop, nor did he have any swelling on examination.  
The veteran's gait was noted to be mildly antalgic.  The 
surgical incisions were now well healed.  Muscle tone was 
good and the skin was without lesions.  There was mild 
hyperesthesia over the anterior medial tibia and the 
hamstring anchoring stable.  Quadriceps muscle tone was good, 
although there was mild gross atrophy when compared with the 
right.  Quadriceps strength on manual testing was 5/5, but 
when tested with continual resistance, some left leg fatigue 
was exhibited.  Left knee range of motion was from full 
extension at 0 degrees to flexion of 135 degrees.  There was 
no effusion.  Lachman's was grade 1/2.  There was no varus or 
valgus instability, and McMurray's was negative.  There was 
chondrocalcinosis in the lateral medial meniscal area as 
demonstrated by X-rays.  Degenerative changes were 
characterized as moderate.  The impression was that the 
current reconstruction was intact, but the veteran continued 
to complain of discomfort.  There was post-traumatic 
arthritis of the knee that was consistent with what is known 
in the literature to occur after ACL injuries.  X-ray studies 
taken in conjunction with this examination revealed no gross 
evidence of any acute fracture or dislocation.  The left knee 
had minimal narrowing of the joint space, "probably 
representing the early stages of osteoarthritis."  No joint 
effusion was identified.

Analysis:  With the exception of the temporary total rating 
following the veteran's most recent reconstructive left knee 
surgery from November 2003 to February 2004, the veteran has 
been in receipt of a combined 30 percent evaluation for that 
knee at all times during the pendency of this appeal.  The 
veteran filed his claim for increase in December 2002, and 
this was consistent with subsequent findings of failure of 
his earlier left knee surgical repair.  It must be 
remembered, however, that repair was accomplished in 
September 1989, and that it required revision some 14 years 
after the initial repair is not uncommon.  

The veteran was, in fact, shown to have an increase in 
symptoms which was related to the failure of the earlier 
surgery, and the RO, in fact, granted the veteran an increase 
in VA compensation by way of allowing a separate 10 percent 
evaluation for left knee arthritis as demonstrated by X-ray 
study.  That separate 10 percent evaluation was made on the 
basis of additional pain, instability, incoordination and 
overall functional loss attributable to the knee.  The 
veteran's other 20 percent evaluation was reflective of 
moderate instability of the left knee under Diagnostic 
Code 5257.  

The Board does not find, however, that the clinical evidence 
on file supports a finding that the veteran ever demonstrated 
severe instability of the knee at any time during the 
pendency of the appeal, sufficient for the next higher 
evaluation under Diagnostic Code 5257, and in any event, the 
rule against pyramiding of VA disability evaluations at 
38 C.F.R. § 4.14 would prohibit overlapping compensable 
evaluations.  The veteran's combined 30 percent evaluation 
for moderate instability and painful arthritis equate to a 
single 30 percent evaluation under Diagnostic Code 5257 for 
severe instability of the left knee.

With respect to left knee range of motion, a review of the 
clinical evidence discussed above reveals that the veteran 
was most often found upon examination and consultation to 
have either full range of motion or only some small and 
noncompensable limitation of full flexion.  It is true that 
there was one outpatient treatment record in March 2003 that 
found that the veteran lacked 20 degrees of full extension 
and flexion was only to 90 degrees, but this finding of 
significant limitation of motion is inconsistent with 
virtually all other routine evaluations of the veteran's knee 
on file.  Limitation of left knee extension to 20 degrees 
would warrant a stand-alone 30 percent evaluation in 
accordance with Diagnostic Code 5261, but such award is not 
warranted in the absence of any consistent findings of this 
level of limitation of full extension, which is consistently 
shown to have been full and complete to 0 degrees on almost 
every other examination conducted during the pendency of this 
appeal.  The only other notation of any loss of extension was 
included in the fee-basis VA examination from April 2003, and 
here extension was only limited to 5 degrees which would only 
warrant a noncompensable evaluation in accordance with 
Diagnostic Code 5261.  Alternatively, although flexion was 
often noted as full and complete to 140 degrees, full flexion 
has often been noted during the pendency of the appeal to be 
somewhat restricted by 10 or even 20 degrees, but at no time 
has flexion been limited to only 15 degrees sufficient for 
the next higher, stand-alone 30 percent evaluation in 
accordance with Diagnostic Code 5260.

During the pendency of this appeal, the veteran has argued on 
several occasions that he should be provided with a 
40 percent evaluation in accordance with Diagnostic Code 5262 
for nonunion of the tibia and fibula, with loose motion, 
requiring the wearing of a brace.  However, at no time during 
this appeal has there been X-ray or MRI evidence which 
demonstrated that the veteran actually had a nonunion of his 
tibia and fibula.  Loose motion was also not demonstrated, in 
that instability even at its worst is only shown to have been 
moderate in nature and degree.  The wearing of a knee brace 
alone, without findings of a nonunion, does not warrant a 40 
percent evaluation under Diagnostic Code 5262.   

The clinical evidence on file certainly does not show that 
the veteran has ankylosis (complete bony fixation of the 
knee) permanently in flexion between 10 and 20 degrees short 
of full extension for the next higher 40 percent evaluation 
under Diagnostic Code 5256.  He certainly is not shown by any 
evidence on file to have limitation of extension of the left 
knee to 30 degrees less than full extension sufficient for 
the next higher 40 percent evaluation in accordance with 
Diagnostic Code 5261.  

The combined 30 percent evaluation reflective of moderate 
instability with an additional 10 percent evaluation for pain 
and additional functional impairment fairly and most 
accurately represents the proper evaluation of the veteran's 
left knee at all times during the pendency of this appeal, 
excluding the temporary total rating provided him following 
his most recent surgery.  He is not shown to meet or more 
nearly approximate the criteria for a higher evaluation under 
any applicable criteria.

The Board considered the court's decision in DeLuca v. Brown, 
supra, in conjunction with the provisions regarding 
functional loss in accordance with 38 C.F.R. §§ 4.40 and 
4.45, and 4.59 with respect to consideration of higher 
evaluations based upon functional loss due to pain on use, or 
due to flare-ups, but the Board finds that the RO's action in 
granting an additional 10 percent evaluation for arthritis 
fairly increased the veteran's overall evaluation from 20 to 
30 percent, and this rating action constituted an actual 
increase in consideration of functional loss due to pain on 
use or due to flare-ups.  No additional award in excess of 
the 10 percent already allowed is warranted based upon these 
considerations.

Finally, it is clear from a review of the evidence on file 
that the veteran has had a satisfactory postoperative result 
from his most recent revision surgery conducted for the left 
knee in November 2003.  The first examination after such 
surgery in September 2004 noted range of motion of 0 to 
120 degrees, with no ligamentous laxity and a negative 
Lachman's and McMurray's.  The most recent examination in 
June 2005 revealed motion of 0 to 135 degrees with no varus 
or valgus instability, although Lachman's was said to be 
grade 1/2, and McMurray's negative.  

After full recovery from the most recent surgery, the veteran 
is not shown to have chronic swelling or effusion of the knee 
joint, or any significant instability of any kind.  While he 
has reported a catching sensation, this could not be 
reproduced upon examination, and has not been objectively 
noted in any postoperative outpatient treatment report.  
Quadriceps strength on manual testing was most recently noted 
as 5/5, although a degree of fatigue was evident with 
continued resistance on the left knee.  A 30 percent combined 
evaluation remains warranted.  

However, maintaining the veteran presently with a 20 percent 
evaluation for moderate instability under 5257, with an 
additional 10 percent evaluation for painful arthritis is 
probably not the most appropriate way to now evaluate the 
veteran's postoperative left knee.  Although the veteran's 
separate evaluations of 20 and 10 percent combine under 
38 C.F.R. § 4.25 to 28 percent, which is then rounded up to 
30 percent, the Board believes that the more appropriate 
evaluation presently applicable for the veteran's multiple 
postoperative left knee would be either a single 30 percent 
evaluation, by analogy under 38 C.F.R. § 4.20 under 
Diagnostic Code 5262 for collective symptoms that most nearly 
approximate a 30 percent evaluation for malunion of the tibia 
and fibula with marked knee disability, or a single 
30 percent evaluation by analogy under Diagnostic Code 5005 
for the minimum rating available following a total knee 
replacement reflective of intermediate degrees of residual 
weakness, pain or limitation of motion.  A single 30 percent 
evaluation reflects a greater benefit than separate 
evaluations of 20 and 10 percent, combining to 28 percent, 
and rounded up (presently) to 30 percent.  The Board would 
suggest that the RO consider a single 30 percent evaluation 
under either Diagnostic Code 5262 or 5055 in any future 
rating action.  


ORDER

Entitlement to an evaluation in excess of a combined 
30 percent for the veteran's postoperative left knee 
disability is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


